UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6813


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNY MONTANA HOLTON, a/k/a K.G.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:98-cr-00009-H-6)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and THACKER, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenny Montana Holton, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenny   Montana     Holton       appeals   the   district     court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582 (c) (2006).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Holton, No. 4:98-cr-

00009-H-6 (E.D.N.C. Mar. 27, 2013).            We deny Holton’s motion for

clarification. *   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument      would   not   aid   the   decisional

process.



                                                                        AFFIRMED




     *
       We note that Holton has filed in the district court a new
motion for reduction of sentence. The district court’s ruling on
that motion is not presently before the court.



                                        2